DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 28-55 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: there is no prior art alone or in combination that teaches a method of manufacturing a steerable instrument and steerable instrument that includes the combination of recited limitations in claims 28, 34, 51 and 54. The art alone or in combination did not teach wherein (Claim 28 and 54) the releasable attachments comprising fracture elements configured to allow fracture thereof for releasing the releasable attachment, the fracture elements being fractured after having incorporated the intermediate cylindrical element between inner and outer cylindrical elements by applying a force onto adjacent longitudinal elements such as to induce movement of the longitudinal elements with respect to one another and to fracture the fracture elements. (Claims 34 and 51) he intermediate cylindrical element comprising longitudinal elements of which adjacent ones are attached by at least one of one or more fracture elements at one or more positions distributed along a length of the longitudinal elements, wherein each fracture element is configured and arranged to fracture when adjacent longitudinal elements, to which each such fracture element is attached, are moved in a longitudinal direction relative to one another. The closest prior art of record Verbeek (U.S. Patent Publication No. 2015/0151080 A1) fails to disclose the limitations above and would not be obvious to modify since it teaches away from fracture. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771